Citation Nr: 0012300	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-44 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
Chapter 35, Title 38.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He died in February 1996.  During his lifetime, 
service connection was in effect for third degree burns of 
the scalp which was evaluated as 20 percent disabling; and 
second degree burns of the hands and right upper arm, which 
was evaluated as zero percent disabling.  The appellant is 
the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Los Angeles, California, Regional Office (RO).  This matter 
was remanded to the RO by the Board in December 1998 for 
additional development. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in February 
1996 was carcinomatosis due to Merkel Cell carcinoma of the 
scalp.  

2.  At the time of the veteran's death, service connection 
was in effect for third degree burns of the scalp which was 
evaluated as 20 percent disabling; and second degree burns of 
the hands and right upper arm, which was evaluated as zero 
percent disabling.  

3.  Carcinomatosis due to Merkel Cell carcinoma of the scalp 
was not shown to be present or coincident with service, was 
not the result of injury suffered or disease contracted 
during service, and was not etiologically related to the 
service-connected disabilities.  

4.  The service-connected third degree burns of the scalp and 
the second degree burns of the hand and right arm did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.   

5.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to a service-connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35. 


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999). 

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit. 38 C.F.R. § 3.105(a) (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 





CONTINUED ON NEXT PAGE


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Pertinent Law and Regulations

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312. 

Service connection - in general

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991).

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if a 
malignant tumor became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Well-grounded claims

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death. 
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation. 
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v. Brown, 8 
Vet. App. 423, 426-27 (1995) (applying well-grounded claim 
requirement in context of service connection for cause of 
veteran's death).  

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence. Caluza v. Brown, 7 Vet. App. 498 (1995); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has further held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded-claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc). 

Factual Background

The veteran suffered multiple second and third degree burns, 
including on the head and face, when an enemy plane crashed 
into the deck of his ship in October 1944. An April 1945 
Report of Medical Survey identified burn scars on the 
veteran's hands and arms.  The medical Board stated that the 
veteran's "hands should not be exposed to bright sunlight 
and salt water."  Service connection was subsequently 
granted for burns, including on the head, face and neck.  

A May 1986 VA hospitalization record reflects, in pertinent 
part, a diagnosis of recurrent basal cell carcinoma.  The 
record indicated that the veteran was status post multiple 
excisions of recurrent basal cell carcinoma.  A March 1987 VA 
hospitalization record reveals that the veteran had a 
recurrence of basal cell carcinoma on the upper and lower 
left eye lids.  

A March 1987 VA rating decision denied entitlement to service 
connection for skin cancer due to the veteran's service-
connected burns.  

A June 1989 rating decision assigned a 20 percent rating to 
the third degrees burn of the scalp effective from October 1, 
1977.  A zero percent rating was assigned, effective May 30, 
1989, to the second degree burns of the hands and right upper 
arm.  

A death certificate dated in February 1996 indicates that the 
immediate cause of death was carcinomatosis due to Merkel 
Cell carcinoma of the scalp.  The time interval between the 
carcinomatosis and death was 6 months.  The time interval 
between the Merkel Cell carcinoma of the scalp and death was 
two years.  A biopsy was performed.  An autopsy was not 
performed.  Other significant conditions contributing to 
death but not related to the immediate cause was esophageal 
obstruction due to peptic esophagitis.  It was further noted 
that in March 1994, the veteran underwent an excision of the 
lesion on the scalp.  

At the time of the veteran's death, service connection was in 
effect for third degree burn, scalp, and a 20 percent 
disability rating as in effect.  Service connection was also 
in effect for second degree burns of the hands and right arm; 
a noncompensable disability rating was assigned.

In a March 1996 statement, Dr. D.W. stated that the veteran 
had been under his care from March 1994 to January 1996.  Dr. 
D.W. stated that it was his opinion that the carcinoma of the 
scalp that contributed to the veteran's cause of death was 
secondary to the burns suffered by the veteran while in 
service.  Dr. D.W. indicated that the veteran developed 
"dozens of carcinoma of the scalp in the burn area and was 
treated for numerous times over the years".  Dr. W. further 
stated that "this last one caused his demise from metastatic 
involvement".  

In March 1996, the appellant filed a claim for entitlement to 
service connection for the cause of the veteran's death.  She 
stated that she believed that her husband died of service-
connected causes due to the burns suffered in service.  In an 
April 1996 rating decision which forms the basis for this 
appeal, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In September 1996, the RO contacted Dr. D.W. and requested 
him to identify the medical research and/or medical treatise 
that establishes a nexus between third degree burns and the 
development of basal cell carcinoma.  In a September 1996 
statement, Dr. D.W. stated that the subsequent development of 
basal cell carcinoma in old burn sites is a well-recognized 
causative etiologic observation which was generally 
recognized by the medical community for many years.  Dr. D.W. 
stated that he did not know if such medical research even 
existed since it was not common to do research on widely 
recognized conditions.  Dr. D.W. indicated that the veteran 
apparently had a deep second or to some extent third degree 
burns to the scalp while he was on active duty on the war 
front in World War II.  Dr. D.W. stated that the veteran had 
life-long subsequent atrophic skin problems with multiple 
keratoses initially and then innumerable small basal cell 
carcinoma developed and were treated over a period of many 
years by many different practitioners at several different 
facilities.  Dr. D.W. stated that the situation progressively 
deteriorated until the veteran developed an aggressive 
anaplastic Merkel's cell carcinoma which failed to respond to 
surgical treatment, radiation therapy, and subsequent 
chemotherapy.  Dr. D.W. indicated that the veteran developed 
wide-spread carcinomatosis and expired.  Dr. D.W. worked in 
the Department of Surgery.  

Dr. D.W. stated that it was true that people developed basal 
and squamous cell carcinoma of the scalp in absence of any 
prior burn history.  Dr. D.W. pointed out, however, that the 
veteran developed multiple lesions at a relatively young age 
and the only logical conclusion that could be drawn was that 
the probability was extremely high that the veteran's 
premature demise from his metastatic disease was secondary to 
his World War II active duty burn injury.   

In an October 1996 statement, the appellant stated that the 
eruptions on the veteran's skin always occurred at the site 
of the burns.  

In March 1997 medical opinion, a VA physician, Dr. R.H., 
stated that he spoke with the Dr. C.H., Chief of Oncology at 
a VA Medical Center in West Los Angeles and a noted expert in 
the general field of Oncology.  Dr. R.H. indicated that Dr. 
C.H. recently edited and authored several chapters in an 
oncology textbook.  Dr. R.H. stated that he also conferred 
with Dr. M.C., a dermatologist from the University of 
California at Los Angeles and the West Los Angeles VA Medical 
Center and Dr. R.R. also of the University of California at 
Los Angeles and the West Los Angeles VA Medical Center.  Dr. 
R.H. stated that all three physicians searched available 
medical literature and were unable to find any entries 
related to development of the trabecular cancer secondary to 
burn scars.  Dr. R.H. stated that his personal medical search 
uncovered only one very old article on trabecular cancer, and 
no theories of causation were found.  Dr. R.H. stated that 
absent compelling documentation of such connection in the 
medical literature, it was the considered opinion of the 
above listed experts that no causal relationship existed 
between scarring, including burn scarring, and subsequent 
development of Merkel Cell (Trabecular) carcinoma.  

In an August 1997 statement, the appellant's representative 
stated that the appellant asserted that the veteran's death 
was caused by X-ray treatment he underwent in service.  The 
representative indicated that the veteran underwent X-ray 
treatment in service for the burns.  The veteran further 
stated that the veteran developed multiple lesions to his 
scalp at a relatively young age and he was not exposed to 
other conditions which would have caused this disability 
after service.   

In a November 1998 statement, the appellant stated that the 
burns that the veteran sustained in service and the 
subsequent surgery "weakened" the veteran's skin.  

In December 1998, the Board remanded this case in order to 
obtain additional treatment records pertaining to the 
veteran's skin conditions.  Additional medical records were 
obtained which documented skin problems in the 1980's. 

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran's 
death is well documented; there is evidence of service-
connected burns; and the appellant has furnished competent 
medical nexus evidence in the form of statements of Dr. W. to 
the effect that the veteran's fatal cancer was related to 
burns he sustained during World War II.  See  Ramey, supra.

Since the claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).  This matter was remanded to the RO in 
December 1998.  The Board finds that the RO complied with the 
directives of the remand.  The RO was directed to contact the 
appellant and request the appellant to identify all of the 
medical care providers who have treated the veteran for the 
service-connected burns since service separation and complete 
the necessary releases needed to obtain such records.  The RO 
was directed to request the appellant to submit a release so 
that they would be able to obtain the treatment records from 
Dr. D.W.  

In January 1999, the RO contacted the appellant and requested 
the above information and releases.  The appellant did not 
respond to the RO's request.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist is not a one-way street, meaning that a claimant 
cannot sit by when requested to submit evidence.  If a 
claimant wishes help, he or she cannot passively wait for it 
in those circumstances where the claimant may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The appellant has had a full opportunity to present evidence 
and argument in support of her claim.  There is no indication 
that additional pertinent evidence is available.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed and that another remand 
for additional procedural or evidentiary development is not 
required.  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

The evidence of record in this case is essentially 
undisputed.  The evidence shows that the veteran sustained 
burn injuries of the head and face during service in October 
1944.  He died in February 1996; the immediate cause of death 
was carcinomatosis due to Merkel's Cell carcinoma.  The death 
certificate indicates that the time interval between the 
development of Merkel Cell carcinoma and death was two years.  

In essence, the outcome of this case hinges on the medical 
opinion evidence.

The appellant contends that the veteran's service-connected 
third degree burns of the scalp caused the Merkel Cell 
carcinoma, which caused the veteran's death.  The appellant 
submitted a medical opinion by Dr. D.W. in support of her 
contentions.  Dr. D.W. stated that the carcinoma of the scalp 
which contributed to the veteran's death was secondary to the 
burns that the veteran sustained in service.  Dr. D.W. stated 
that the subsequent development of carcinoma in old burn 
sites was a well-recognized causative etiologic observation 
that was generally recognized by the medical community for 
many years.  He stated that the veteran developed multiple 
lesions in the area of the burns at a relatively young age 
and had lifelong skin problems in the burn site.  Dr. D.W. 
concluded that the probability was extremely high that the 
veteran's premature demise from metastatic disease was 
secondary to the service-connected burns.  

In March 1997 medical opinion, a VA physician, Dr. R.H., 
stated that Dr. C.H., a noted oncologist who had recently 
edited and authored several chapters in an oncology textbook 
and Dr. M.C., a dermatologist from the University of 
California at Los Angeles and Dr. R.R. also of the University 
of California at Los Angeles had all searched available 
medical literature and were unable to find any entries 
related to development of trabecular cancer secondary to burn 
scars.  Dr. R.H. stated that his personal medical search 
uncovered only one very old article on trabecular cancer, and 
no theories of causation were found.  Dr. R.H. stated that 
absent compelling documentation of such connection in the 
medical literature, it was the considered opinion of the 
above listed experts that no causal relationship existed 
between scarring, including burn scarring, and subsequent 
development of Merkel Cell carcinoma.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. 

The Board finds the medical opinion by Dr. D.W. to have 
relatively little probative value.  Dr. W. stated that this 
etiologic observation was well-recognized by the medical 
community, but he did not provide any medical evidence or 
research to support this contention.  Despite being requested 
to provide references to medical treatises and texts in 
support of his position, Dr. D.W. did not provide any medical 
research or literature to support his medical conclusion that 
carcinoma developed in old burn sites.  In fact, he stated 
that he did not know if such research existed.  

The Board finds that there is probative and persuasive 
evidence of record which establishes that Dr. D.W.'s 
etiologic theory is not well-recognized in the medical 
community.  In a March 1997 medical opinion, a VA physician, 
Dr. R.H. stated that he consulted with three physicians, who 
are specialists in the fields of Oncology and Dermatology.  
Dr. R.H. and the specialists were unable to find any medical 
research that supported the theory that trabecular cancer 
developed as secondary to burn scars.  Dr. R.H. and the 
specialists concluded that that no causal relationship 
existed between scarring, including burn scarring, and 
subsequent development of Merkel Cell (Trabecular) carcinoma 
in light of the absent compelling literature documentation of 
such connection. 

The Board finds the March 1997 VA medical opinion by Dr. R.H. 
to be highly probative.  Dr. R.H. set forth the basis for the 
medical conclusion that there was no etiologic relationship 
between the service-connected burns to the scalp and the 
development of the Merkel's Cell carcinoma.  The basis of the 
conclusion was that there was no medical research which 
supported this etiological theory.  Furthermore, Dr. R.H. 
reached this conclusion after consultation with experts in 
Oncology and Dermatology.  Thus, the Board finds the March 
1997 medical opinion by Dr. R.H. to have great probative 
value. 

The Board also finds that the medical opinion by Dr. D.W. to 
have limited probative value because there is no evidence of 
record that establishes that Dr. D.W. is an expert in the 
fields of Oncology or Dermatology.  The evidence of record 
shows that he is a surgeon.  The Court has held that factors 
for consideration in assessing the medical competence to 
render an opinion as to medical causation include specific 
expertise in the relevant specialty and actual participation 
in the treatment.  See Black v. Brown, 10 Vet. App. 279 
(1997).  While the Board does not question either Dr. D.W.'s 
credibility or his credentials as a physician or a surgeon, 
the Board believes that his lack of special knowledge in 
Oncology or Dermatology is critical and without such 
specialized knowledge or experience, the Board finds his 
medical opinion with respect to the etiology of the Merkel 
Cell carcinoma and with respect to causal relationship 
between the Merkel Cell carcinoma and the veteran's burn 
sites be of little probative value.  The Board points out 
that, as discussed above, Dr. R.H., the VA physician who 
rendered the March 1997 VA medical opinion, consulted with a 
specialists in Oncology and in Dermatology before rendering 
an opinion as to the causal relationship between Merkel Cell 
carcinoma and the veteran's burn sites.  The Board finds the 
VA medical opinion to have greater probative value, since the 
specialists have specific expertise in treating carcinoma of 
the skin.   

The Board also finds that Dr. D.W.'s medical opinion has 
limited probative value because there are no medical records 
to support this opinion.  Dr. D.W. stated that the veteran's 
death due to metastatic disease was secondary to the service-
connected burn scars because the veteran had developed 
multiple lesions in the burn site at a young age and has had 
lifelong skin problems in the burn site.  There is, however, 
no medical evidence of record which establishes that the 
veteran developed multiple lesions at the site of the burn 
scars at a young age or that he had lifelong skin problems.  
The Board places great weight on the April 1945 Report of 
Medical Survey, which identified burn scars on the veteran's 
hands and arms, but not on his forehead or face.  The 
treatment records associated with the claims folder indicate 
that the earliest treatment for skin disorders at the burn 
site was in 1986, forty years after the veteran separated 
from service.  Thus, the Board finds the medical opinion by 
Dr. D.W. to have little probative value and little 
evidentiary weight.  

The Board finds that it is mere speculation for Dr. D.W. to 
conclude that the veteran's Merkel Cell carcinoma was caused 
by the service-connected burns simply because the Merkel Cell 
carcinoma was detected in the same area of the body as the 
burn scars.  As noted above, Dr. D.W. did not provide any 
medical research that supported his etiologic observation or 
theory that carcinoma developed in burn sites or any other 
medical evidence to support his medical conclusion.   

It appears that the dearth of medical research triggered two 
opposite conclusions in the medical opinions of record: Dr. 
W. indicated, in essence, that there was no pertinent medical 
record because it was obvious to anyone in the medical 
community that there was a relationship between burns and 
Merkel Cell carcinoma.  The various physicians referenced in 
the March 1997 medical opinion indicated that there was no 
medical literature on the subject because no such connection 
had been established.  The several physicians clearly did not 
see such a relationship, and Dr. R.H. noted that the one 
article he did find did not refer to burns, or any other 
factor, as a possible cause of Merkel Cell carcinoma.  The 
Board places greater weight on the March 1997 medical 
opinion, which includes consultations with an oncologist and 
a dermatologist, and discounts Dr. W.'s unsupported statement 
that there is an obvious relationship between burns and 
Merkel Cell carcinoma.

In view of the foregoing, the Board finds that Dr. D.W.'s 
opinion has relatively little probative value.  The greater 
weight of the evidence, including the March 1997 VA medical 
opinion, supports the conclusion that there is no causal 
relationship between the Merkel Cell carcinoma and the 
veteran's service-connected third degrees burns.  

The appellant further contends that the veteran's Merkel Cell 
carcinoma was caused by the X-ray treatment that the veteran 
underwent in service for the burns.  Although the appellant 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
and her representative do not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether the veteran's service-
connected third degree burns or medical treatment in service 
caused the development of Merkel Cell carcinoma.  See 
Espiritu, supra.  The appellant has not submitted any other 
medical opinion to support her allegations concerning X-ray 
treatment in service.  

The Board concludes that there is relatively little probative 
evidence of record that establishes a causal connection 
between the veteran's service-connected third degree burns of 
the scalp and the Merkel Cell carcinoma which caused the 
veteran's death.  Since the appellant has failed to establish 
a causal connection between the principal or contributory 
cause of the veteran's death and any service-connected 
disability, a basis for granting service connection for the 
veteran's cause of death is not demonstrated.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to service connection for the cause 
of the veteran's death.  The benefit sought on appeal is 
denied. 

Entitlement to Educational Benefits

Pertinent Law and Regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child or surviving spouse of a 
veteran will have basic eligibility for benefits if the 
veteran was discharged from service under other than 
dishonorable, or died in service; and has a permanent total 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a) (1999).  

Analysis

In this case, the evidence of record shows that at the time 
of the veteran's death, he did not have a permanent total 
service-connected disability.  The record shows that service 
connection was in effect for third degree burns of the scalp, 
which was 20 percent disabling, and second degree burns of 
the hands and right upper arm which was zero percent 
disabling.  Furthermore, as discussed above, a service-
connected disability did not cause the veteran's death.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  The Board finds 
that the appellant's claim is without legal merit; thus, it 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35 is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

